DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/10/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/10/2021.
The specification was received on 2/10/2022. This specification is acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Keesee on 2/25/2022.

The application has been amended as follows: 
IN THE SPECIFICATION:
Page 6, line 18 has been amended to replace the recitation “Pump 102 preferably accommodates a volume from about 100 to 500 ml” with “Pump 102 preferably accommodates a volume 134 from about 100 to 500 ml”.

IN THE CLAIMS:


Regarding claim 14, line 3, the limitation “the position” has been amended to recite “the open and closed positions”.

Allowable Subject Matter
Claims 1, 2, 4-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include all the limitations of previously presented, now cancelled, claim 3. Claim 3 was previously indicated allowable in the office action mailed on 11/10/2021 if claim 3 is rewritten in an independent form.
Claims 2 and 4-10 being dependent on claim 1 are also allowed.

Claim 11 has been amended to include all the limitations of previously presented, now cancelled, claim 12. Claim 12 was previously indicated allowable in the office action mailed on 11/10/2021 if claim 12 is rewritten in an independent form.
Claims 13-20 being dependent on claim 11 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 1, filed 2/10/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.